Title: From George Washington to Lafayette, 12 April 1785
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de

 

My dear Marqs
Mount Vernon April 12th 17⟨85⟩

Your letter of the 15th of Septr last year, introductory of Mr Duchi, I had the honor to receive a few days since.
However great that Gentleman’s merits are, and however much I might be inclined to serve him, candor required me to tell him, as I now do you, that there is no opening (within my view) by which he could enter, & succeed in the line of his profession, in this Country.
Besides being a stranger, and unacquainted with the language of these States—perfectly—many of them, to prevent an inundation of British Attorneys of which they were apprehensive, & of whose political principles they entertained not the most favorable sentiments; have passed qualifying Acts, by which residence & study in them for a specific time, is made essential to entitle a Lawyer to become a practitioner in our Courts of justice.
Therefore, should Mr Duchi incline, notwithstanding, to settle, altogether, or spend any Considerable portion of his time in this Country, his friends cannot serve him better than by obtaining for him some appointment in the Consular department; for the discharge of which, I presume he must be well qualified. With great attachment and the most Affectionate regard I am—My dear Marqs Yr sincere friend and Obedt Hble Servt

Go: Washington

